United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40747
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RODOLFO MANUEL LUMBRERAS-LINARES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-2475-1
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Rodolfo Manuel Lumbreras-Linares appeals his guilty-plea

conviction of being a previously deported alien found illegally

in the United States.   Lumbreras-Linares contends that the

district court erred by characterizing his state felony

conviction for possession of a controlled substance as an

“aggravated felony” for purposes of U.S.S.G. § 2L1.2.      Relief on

this issue is precluded.    See United States v. Rivera, 265 F.3d

310, 312-13 (5th Cir. 2001); United States v. Hinojosa-Lopez, 130


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40747
                                -2-

F.3d 691, 693-94 (5th Cir. 1997).   Lumbreras-Linares argues that

this circuit’s precedent is inconsistent with Jerome v. United

States, 318 U.S. 101 (1943).   Having preceded Hinojosa-Lopez,

Jerome is not “an intervening Supreme Court case explicitly or

implicitly overruling that prior precedent.”   See United States

v. Short, 181 F.3d 620, 624 (5th Cir. 1999).

     Lumbreras-Linares’s constitutional challenge to 8 U.S.C.

§ 1326 is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998).   Although Lumbreras-Linares contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Lumbreras-

Linares properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.   The judgment of the

district court is AFFIRMED.